                 Case 2:19-cr-00236-MCE Document 24 Filed 07/28/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-236 MCE
12                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                            ORDER
14   JOSHUA WAYNE THOMPSON,                                DATE: August 20, 2020
                                                           TIME: 10:00 a.m.
15                                 Defendant.              COURT: Hon. Morrison C. England, Jr.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.       By previous order, this Court set a status conference in this matter for July 23, 2020, and

20 excluded time under the Speedy Trial Act through July 23, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A),

21 (B)(iv) (Local Code T4). DE 19.

22          2.       By this stipulation, the parties request that this Court continue the status conference to

23 August 20, 2020, and exclude time from July 23, 2020, through August 20, 2020, under 18 U.S.C.

24 § 3161(h)(7)(A), B(iv) (Local Code T4).

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME                1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00236-MCE Document 24 Filed 07/28/20 Page 2 of 3


 1        3.       The parties agree and stipulate, and request the Court find, the following:

 2                 a)     The government has represented that the discovery associated with this case

 3        includes investigative reports and related documents, as well as several photographs, in

 4        electronic form, totaling approximately 126 pages. All of that discovery has been either produced

 5        directly to counsel or made available for inspection and copying.

 6                 b)     Counsel for defendant desires additional time to consult with her client, to review

 7        the current charge, to conduct investigation and research related to that charge, to review

 8        discovery, and to otherwise prepare for trial.

 9                 c)     Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny her the reasonable time necessary for effective preparation, taking into

11        account the exercise of due diligence.

12                 d)     The government does not object to the continuance.

13                 e)     Based on the above-stated findings, the ends of justice served by continuing the

14        case as requested outweigh the interest of the public and the defendant in a trial within the

15        original date prescribed by the Speedy Trial Act.

16                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17        et seq., within which trial must commence, the time period of July 23, 2020, to August 20, 2020,

18        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code T4),

19        because it results from a continuance granted by the Court at defendant’s request on the basis of

20        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21        of the public and the defendant in a speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00236-MCE Document 24 Filed 07/28/20 Page 3 of 3


 1         IT IS SO STIPULATED.

 2
      Dated: July 21, 2020                          MCGREGOR W. SCOTT
 3                                                  United States Attorney
 4
                                                    /s/ MATTHEW THUESEN
 5                                                  MATTHEW THUESEN
                                                    Assistant United States Attorney
 6

 7
      Dated: July 21, 2020                          /s/ HANNAH LABAREE
 8                                                  HANNAH LABAREE
 9                                                  Counsel for Defendant
                                                    Joshua Wayne Thompson
10

11

12
                                              ORDER
13
           IT IS SO ORDERED.
14
     Dated: July 28, 2020
15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     3
30    PERIODS UNDER SPEEDY TRIAL ACT
